Citation Nr: 1501052	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  10-13 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1987.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The record before the Board consists of the Veteran's paper claims file and an electronic record  known as the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's low back disability was not present until more than one year following his discharge from service, and it is not related to service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's March 2008 letter provided the Veteran with all required notice prior to the initial adjudication of the claim.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, workers' compensation records, and identified private and VA medical treatment records have been obtained.  Additionally, VA provided the Veteran with a VA examination in June 2008 to determine the etiology of his low back disability.  In addition to examining the Veteran, the examiner reviewed the Veteran's pertinent history and appropriately supported the opinion provided.  Therefore, the Board has found the examination report to be adequate for adjudication purposes.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Factual Background

The Veteran contends that service connection is warranted for a low back disability because his current low back disability is due to an injury sustained from a fall or falls during active service.  He has current diagnoses of degenerative disc disease and degenerative joint disease of the lumbar spine.

The Veteran's service treatment records reflect that in October 1983, he fell backward off of a pole and landed on his feet, then his tailbone.  He complained of pain and was given Tylenol.  Although there is no separation examination report of record,  the Veteran indicated on an in-service examination report from January 1986 that his spine was normal.

The Veteran stated in his February 2008 claim for service connection that he injured his back in October 1983 and re-injured it during service in the summer of 1986.  There is no record of a 1986 injury in his service treatment records.  

VA post-service treatment records from December 2007 to February 2008 reflect that the Veteran again reported falling from a telephone pole in 1983 during service and being treated for a bruise in his tailbone.  He also reported falling while jumping from a building onto a tree during service in 1986 and hitting his head and having a sore back for about a week.  He added that after service in 1999 or 2000, he jumped off a trailer and landed on his right hip.  At that time, he said he was found to have a bulging or ruptured disc. 

The Veteran was afforded a VA examination in June 2008.  He reported the 1983 and 2000 injuries but not the 1986 injury.  The examiner diagnosed degenerative disc disease and later opined that it was not related to service.  The examiner reviewed the evidence of record and noted that in December 2007, the Veteran reported the 1983, 1986, and 2000 injuries.  The examiner pointed out that the Veteran's in-service physical assessment from January 1986 was wholly negative, including lower extremity and spine complaints and symptoms.  In the examiner's opinion, the assessment must be that neither the fall from a telephone pole in 1983 nor jumping to a tree from the top of a building and hitting his head in 1986 were the cause of the lumbar spine disease.  If there was trauma to the lumbar spine, it must have occurred after discharge from the military.  

In his March 2010 VA Form 9, the Veteran again stated that he fell from a telephone pole during service in 1983 and that he injured his lower back and left buttock.  He went to the dispensary and was given Tylenol and was placed on light duty for a few days.  He continued to have ongoing back pain after this with physical activity but did not seek medical treatment because he did not wish to be retained during  training.  He strung cables after training and occasionally had back pain related to climbs.

The Veteran obtained a workers' compensation settlement for a back injury occurring in June 2000.  The accompanying medical documents reveal that the Veteran sought treatment for his lower back from November 1999 to April 2002.  These treatment records do not mention his alleged in-service injuries.  According to a chiropractic record from November 2001, the Veteran stated that back pain had not been a problem before his at-work incident.  According to a neurological treatment record from December 1999, he stated he had had lower back and right leg pain for one to two years.  

Analysis

The Board finds that arthritis was not manifested until more than one year following the Veteran's discharge from active service, and that his current low back disability is unrelated to service.

The Veteran's service treatment records indicate the Veteran fell from a pole in 1983 and injured his tailbone.  However, there is no indication that he injured his spine at that time.  There is also no corroborating evidence of an injury in 1986.  In the latest in-service examination report of record from January 1986, the Veteran indicated that his spine was normal.  The first evidence of record of treatment of the lower back is from 1999, 12 years after separation from service.

The VA examiner's opinion also weighs against the Veteran's claim.  After examining the Veteran and reviewing the evidence of record, the examiner found that neither the 1983 nor the 1986 injury was the cause of the Veteran's back disability.  The examiner noted that the January 1986 in-service examination report indicated that the Veteran's spine was normal and that any trauma of the lumbar spine must have occurred after service.

Additionally, medical evidence regarding the Veteran's at-work low back injury in June 2000 is unfavorable to his claim.  Although the accompanying medical treatment records indicate he had a pre-existing back disability, they do not refer to  either of the alleged in-service injuries.  Rather, a neurological treatment record from December 1999 notes that the Veteran stated he had had lower back and right leg pain for only one to two years.  Moreover, according to a chiropractic record from November 2001, the Veteran stated that his back pain had not been a problem before his at-work incident.  

The Board has also considered the Veteran's lay statements but does not find him to be credible.  He has consistently stated that he was injured in service in 1983, and there is documentation of this injury in his service treatment records.  However, that injury impacted his tailbone, not his back.  Regarding the alleged 1986 injury, his statements are inconsistent.  He mentioned it in his claim and in connection with December 2007 VA treatment, but not during his VA examination or in his March 2010 VA form 9.  There is also no documentation of this injury in his service treatment records corroborating his statements.

Finally, although the Veteran stated in March 2010 that his back pain has been ongoing since 1983, this is in direct conflict with the medical records accompanying his workers' compensation settlement.  As discussed above, he stated in December 1999 that his lower back pain had existed for only one to two years and stated in November 2001 that his back pain had not been a problem before his at-work injury.  Additionally, while the Veteran is competent to testify as to back pain, as a lay person, he is not competent to provide a diagnosis or an opinion linking his current disability to any in-service injury.  As discussed above, the preponderance of the evidence shows that his current disability is not related to service.  

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for a back disability must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for a back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


